UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04571 Name of Registrant: VanguardPennsylvania Tax- Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: August 31, 2016 Item 1: Schedule of Investments Vanguard Pennsylvania Tax-Exempt Money Market Fund Schedule of Investments As of August 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.8%) Pennsylvania (99.8%) Allegheny County PA GO VRDO 0.580% 9/7/16 LOC 3,500 3,500 Allegheny County PA GO VRDO 0.580% 9/7/16 LOC 1,500 1,500 Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) VRDO 0.600% 9/1/16 78,720 78,720 Allegheny County PA Hospital Development Authority Revenue (Concordia Lutheran) VRDO 0.550% 9/7/16 LOC 40,250 40,250 Allegheny County PA Hospital Development Authority Revenue (Jefferson Regional Medical Center) VRDO 0.590% 9/7/16 LOC 22,000 22,000 1,2 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB PUT 0.720% 9/1/16 LOC 20,000 20,000 Allegheny County PA Industrial Development Authority Revenue (Western Pennsylvania School for Blind Children) VRDO 0.580% 9/7/16 10,000 10,000 Bucks County PA Industrial Development Authority Hospital Revenue (Grand View Hospital) VRDO 0.570% 9/7/16 LOC 21,195 21,195 Bucks County PA Industrial Development Authority Hospital Revenue (Grand View Hospital) VRDO 0.580% 9/7/16 LOC 1,165 1,165 Butler County PA General Authority Revenue (Erie School District Project) VRDO 0.590% 9/7/16 LOC 12,340 12,340 Butler County PA General Authority Revenue (North Allegheny School District Project) VRDO 0.580% 9/7/16 8,825 8,825 Butler County PA Hospital Authority Revenue (Concordia Lutheran Obligated Group) VRDO 0.550% 9/7/16 LOC 11,110 11,110 Butler County PA Hospital Authority Revenue (Concordia Lutheran Obligated Group) VRDO 0.550% 9/7/16 LOC 4,000 4,000 2 Central Bradford PA Progress Authority Revenue (Robert Packer Hospital) TOB VRDO 0.600% 9/7/16 LOC 31,805 31,805 Chambersburg PA Authority Revenue (Wilson College Project) VRDO 0.660% 9/7/16 LOC 7,700 7,700 Chester County PA GO 5.000% 7/15/17 (Prere.) 4,345 4,513 2 Chester County PA Industrial Development Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.590% 9/7/16 (13) 15,935 15,935 Delaware County PA Authority Revenue (Haverford College) VRDO 0.620% 9/7/16 29,845 29,845 Delaware County PA GO 2.000% 10/1/16 1,510 1,512 Delaware County PA Industrial Development Authority Airport Facilities Revenue (United Parcel Service Inc.) VRDO 0.710% 9/1/16 41,300 41,300 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.670% 9/7/16 13,490 13,490 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.670% 9/7/16 12,000 12,000 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.670% 9/7/16 2,100 2,100 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.570% 9/7/16 LOC 14,310 14,310 East Stroudsburg PA Area School District 7.750% 9/1/16 (Prere.) 2,580 2,580 Emmaus PA General Authority Revenue VRDO 0.570% 9/7/16 LOC 37,150 37,150 Emmaus PA General Authority Revenue VRDO 0.650% 9/7/16 LOC 15,900 15,900 Emmaus PA General Authority Revenue VRDO 0.650% 9/7/16 LOC 7,100 7,100 Emmaus PA General Authority Revenue VRDO 0.650% 9/7/16 LOC 6,500 6,500 Emmaus PA General Authority Revenue VRDO 0.650% 9/7/16 LOC 15,000 15,000 Emmaus PA General Authority Revenue VRDO 0.650% 9/7/16 LOC 5,700 5,700 Emmaus PA General Authority Revenue VRDO 0.650% 9/7/16 LOC 6,700 6,700 Emmaus PA General Authority Revenue VRDO 0.650% 9/7/16 LOC 2,800 2,800 Emmaus PA General Authority Revenue VRDO 0.650% 9/7/16 LOC 2,200 2,200 Emmaus PA General Authority Revenue VRDO 0.650% 9/7/16 LOC 900 900 Emmaus PA General Authority Revenue VRDO 0.650% 9/7/16 LOC 15,200 15,200 Emmaus PA General Authority Revenue VRDO 0.650% 9/7/16 LOC 10,000 10,000 Emmaus PA General Authority Revenue VRDO 0.650% 9/7/16 LOC 12,000 12,000 Emmaus PA General Authority Revenue VRDO 0.650% 9/7/16 LOC 11,600 11,600 Emmaus PA General Authority Revenue VRDO 0.650% 9/7/16 LOC 1,200 1,200 Emmaus PA General Authority Revenue VRDO 0.650% 9/7/16 LOC 4,300 4,300 Emmaus PA General Authority Revenue VRDO 0.650% 9/7/16 LOC 500 500 2 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) TOB VRDO 0.590% 9/7/16 5,000 5,000 2 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) TOB VRDO 0.590% 9/7/16 5,230 5,230 2 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) TOB VRDO 0.590% 9/7/16 2,785 2,785 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) VRDO 0.570% 9/1/16 50,000 50,000 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) VRDO 0.570% 9/1/16 13,450 13,450 Haverford Township PA School District GO VRDO 0.610% 9/7/16 LOC 11,735 11,735 Lancaster County PA Hospital Authority Health Center Revenue (Masonic Homes Project) VRDO 0.600% 9/1/16 LOC 16,385 16,385 2 Lancaster County PA Hospital Authority Health System Revenue (Lancaster General Hospital Project) TOB VRDO 0.590% 9/7/16 3,410 3,410 2 Lancaster County PA Hospital Authority Revenue (University of Pennsylvania Health System) TOB VRDO 0.600% 9/7/16 3,750 3,750 Lower Merion PA School District GO VRDO 0.560% 9/7/16 LOC 24,915 24,915 Lower Merion PA School District GO VRDO 0.560% 9/7/16 LOC 20,315 20,315 Montgomery County PA Industrial Development Authority Revenue (Friends' Central School Project) VRDO 0.570% 9/7/16 LOC 2,515 2,515 Montgomery County PA Redevelopment Authority Revenue (Forge Gate Apartments Project) VRDO 0.600% 9/7/16 LOC 4,990 4,990 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.630% 9/7/16 12,290 12,290 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.540% 9/7/16 10,445 10,445 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.560% 9/7/16 9,895 9,895 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.560% 9/7/16 15,515 15,515 Northeastern Pennsylvania Hospital & Educational Authority Revenue (Commonwealth Medical College Project) VRDO 0.580% 9/7/16 LOC 4,640 4,640 Nuveen Pennsylvania Investment Quality Municipal Fund VRDP VRDO 0.680% 9/7/16 LOC 45,700 45,700 2 Nuveen Pennsylvania Investment Quality Municipal Fund VRDP VRDO 0.680% 9/7/16 LOC 39,000 39,000 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (York Water Co. Project) VRDO 0.620% 9/7/16 LOC 12,000 12,000 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 4.000% 1/1/17 5,500 5,566 2 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.580% 9/7/16 (13) 9,900 9,900 Pennsylvania GO 4.250% 3/1/17 (Prere.) 6,000 6,109 Pennsylvania GO 5.000% 3/1/17 16,540 16,897 Pennsylvania GO 5.000% 3/15/17 1,330 1,361 2 Pennsylvania GO TOB VRDO 0.560% 9/7/16 10,400 10,400 2 Pennsylvania GO TOB VRDO 0.590% 9/7/16 5,000 5,000 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.570% 9/7/16 LOC 24,570 24,570 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.580% 9/7/16 LOC 1,435 1,435 Pennsylvania Higher Educational Facilities Authority Revenue (Gwynedd Mercy College) VRDO 0.570% 9/7/16 LOC 15,750 15,750 Pennsylvania Higher Educational Facilities Authority Revenue (Susquehanna University) VRDO 0.600% 9/7/16 LOC 4,100 4,100 2 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) TOB VRDO 0.590% 9/7/16 5,865 5,865 2 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) TOB VRDO 0.610% 9/7/16 4,095 4,095 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) VRDO 0.620% 9/7/16 69,695 69,695 2 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.590% 9/7/16 7,070 7,070 2 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.620% 9/7/16 2,300 2,300 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.630% 9/7/16 5,000 5,000 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.650% 9/7/16 15,655 15,655 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.650% 9/7/16 21,515 21,515 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.650% 9/7/16 26,625 26,625 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.650% 9/7/16 10,355 10,355 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.660% 9/7/16 7,000 7,000 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.660% 9/7/16 7,000 7,000 2 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) TOB VRDO 0.590% 9/7/16 6,315 6,315 Pennsylvania State University Revenue PUT 0.660% 6/1/17 42,000 42,000 2 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue TOB VRDO 0.590% 9/7/16 10,500 10,500 Philadelphia Airport CP 0.600% 11/9/16 3,000 3,000 Philadelphia Authority for Industrial Development Revenue (Gift of Life Donor Program) VRDO 0.570% 9/7/16 LOC 10,325 10,325 Philadelphia PA Airport Revenue VRDO 0.620% 9/7/16 LOC 26,555 26,555 Philadelphia PA Airport Revenue VRDO 0.630% 9/7/16 LOC 19,190 19,190 2 Philadelphia PA Authority for Industrial Development Revenue (Children's Hospital of Philadelphia Project) TOB VRDO 0.590% 9/7/16 3,750 3,750 2 Philadelphia PA Authority for Industrial Development Revenue (Children's Hospital of Philadelphia Project) TOB VRDO 0.590% 9/7/16 7,500 7,500 Philadelphia PA Authority for Industrial Development Revenue (Inglis House Project) VRDO 0.580% 9/7/16 21,000 21,000 Philadelphia PA Authority for Industrial Development Revenue (New Courtland Elder Services Project) VRDO 0.590% 9/7/16 LOC 7,090 7,090 Philadelphia PA Authority for Industrial Development Revenue (Temple University) 5.000% 4/1/17 5,910 6,055 Philadelphia PA Gas Works Revenue CP 0.650% 9/30/16 15,000 15,000 Philadelphia PA Gas Works Revenue VRDO 0.580% 9/7/16 LOC 30,000 30,000 Philadelphia PA Gas Works Revenue VRDO 0.600% 9/7/16 LOC 3,490 3,490 2 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) TOB VRDO 0.590% 9/7/16 4,765 4,765 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.590% 9/1/16 13,200 13,200 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.590% 9/1/16 3,600 3,600 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.590% 9/1/16 53,200 53,200 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.570% 9/7/16 LOC 17,050 17,050 Philadelphia PA School District GO VRDO 0.610% 9/7/16 LOC 55,800 55,800 Philadelphia PA School District GO VRDO 0.610% 9/7/16 LOC 7,000 7,000 Philadelphia PA Water & Waste Water Revenue VRDO 0.590% 9/7/16 LOC 39,260 39,260 Pittsburgh PA GO 5.250% 9/1/16 (Prere.) 1,405 1,405 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.600% 9/7/16 LOC 50,750 50,750 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.600% 9/7/16 LOC 4,500 4,500 Ridley PA School District GO VRDO 0.610% 9/7/16 LOC 10,505 10,505 2 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) TOB VRDO 0.590% 9/7/16 6,670 6,670 2 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) TOB VRDO 0.590% 9/7/16 3,000 3,000 2 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) TOB VRDO 0.590% 9/7/16 10,000 10,000 St. Mary Hospital Authority Pennsylvania Health System Revenue (Catholic Health Initiatives) VRDO 0.630% 9/7/16 29,050 29,050 State Public School Building Authority Pennsylvania School Revenue (North Allegheny School District Project) VRDO 0.580% 9/7/16 18,110 18,110 Union County PA Higher Educational Facilities Financing Authority University Revenue (Bucknell University) VRDO 0.610% 9/7/16 2,985 2,985 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania (University Capital Project) RAN 2.000% 8/15/17 25,000 25,332 University of Pittsburgh PA Revenue CP 0.500% 9/1/16 19,000 19,000 University of Pittsburgh PA Revenue CP 0.500% 9/1/16 7,500 7,500 University of Pittsburgh PA Revenue CP 0.500% 9/1/16 7,500 7,500 University of Pittsburgh PA Revenue CP 0.470% 9/13/16 10,000 10,000 University of Pittsburgh PA Revenue CP 0.470% 9/13/16 15,000 15,000 University of Pittsburgh PA Revenue CP 0.480% 9/13/16 13,821 13,821 University of Pittsburgh PA Revenue CP 0.500% 10/3/16 20,000 20,000 University of Pittsburgh PA Revenue CP 0.500% 10/4/16 20,000 20,000 Washington County PA Hospital Authority Revenue (University of Pennsylvania) VRDO 0.540% 9/7/16 10,495 10,495 York County PA GO 4.000% 12/1/16 1,750 1,765 York County PA Industrial Development Authority Revenue (Crescent Industries Inc. Project) VRDO 0.670% 9/7/16 LOC 1,110 1,110 Total Tax-Exempt Municipal Bonds (Cost $1,857,816) Total Investments (99.8%) (Cost $1,857,816) Other Assets and Liabilities-Net (0.2%) Net Assets (100%) 1 Adjustable-rate security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2016, the aggregate value of these securities was $224,045,000, representing 12.0% of net assets. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. Pennsylvania Tax-Exempt Money Market Fund (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). (18) SBLF (Michigan School Bond Loan Fund). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At August 31, 2016, 100% of the market value of the fund's investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard Pennsylvania Long-Term Tax-Exempt Fund Schedule of Investments (unaudited) As of August 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.0%) Pennsylvania (99.8%) Allegheny County PA GO 5.000% 11/1/19 (Prere.) 4,000 4,532 Allegheny County PA GO 5.000% 11/1/27 2,575 2,991 Allegheny County PA GO 5.000% 11/1/28 5,000 6,348 Allegheny County PA GO 5.000% 11/1/29 8,000 10,104 Allegheny County PA GO 4.000% 11/1/30 3,000 3,422 Allegheny County PA GO 5.000% 12/1/30 1,365 1,657 Allegheny County PA GO 5.250% 12/1/32 1,000 1,227 Allegheny County PA GO 5.250% 12/1/33 1,000 1,224 Allegheny County PA GO 5.000% 12/1/34 1,695 2,036 Allegheny County PA GO 5.000% 12/1/34 3,600 4,284 Allegheny County PA GO 5.000% 12/1/37 (4) 10,000 11,933 Allegheny County PA GO 5.000% 12/1/37 10,000 11,900 Allegheny County PA GO 5.000% 11/1/41 11,500 14,043 Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) VRDO 0.600% 9/1/16 12,100 12,100 Allegheny County PA Higher Education Building Authority University Revenue (Chatham University) 5.000% 9/1/30 2,545 2,946 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.250% 3/1/21 (Prere.) 4,005 4,769 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/21 (Prere.) 770 925 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/21 (Prere.) 1,700 2,043 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/21 (Prere.) 1,940 2,331 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.000% 3/1/28 1,950 2,438 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 4.000% 3/1/30 2,375 2,698 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.000% 3/1/30 1,180 1,427 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 4.000% 3/1/31 1,550 1,750 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 4.000% 3/1/33 2,045 2,294 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.000% 3/1/33 1,375 1,586 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.375% 8/15/29 4,020 4,515 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 1.327% 2/1/37 3,000 2,768 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.625% 8/15/39 10,835 12,220 Allegheny County PA Port Authority Revenue 5.750% 3/1/29 7,500 8,936 Allegheny County PA Sanitary Authority Sewer Revenue 5.500% 12/1/16 (ETM) 11,295 11,419 Allegheny County PA Sanitary Authority Sewer Revenue 5.000% 6/1/17 (Prere.) 12,000 12,398 Allegheny County PA Sanitary Authority Sewer Revenue 5.000% 6/1/26 (4) 4,925 5,704 Allegheny County PA Sanitary Authority Sewer Revenue 5.000% 12/1/27 (15) 5,300 6,700 Allegheny County PA Sanitary Authority Sewer Revenue 5.000% 6/1/30 (4) 3,500 4,029 Allegheny County PA Sanitary Authority Sewer Revenue 5.000% 12/1/30 (15) 3,400 4,231 1 Allegheny County PA Sanitary Authority Sewer Revenue 4.000% 12/1/35 (4) 2,500 2,803 Allegheny County PA Sanitary Authority Sewer Revenue 5.000% 12/1/35 6,000 7,265 1 Allegheny County PA Sanitary Authority Sewer Revenue 4.000% 12/1/36 (4) 2,140 2,389 Allegheny County PA Sanitary Authority Sewer Revenue 5.000% 12/1/40 4,250 5,087 Allegheny County PA Sanitary Authority Sewer Revenue 5.250% 12/1/41 (15) 3,500 4,193 Allegheny County PA Sanitary Authority Sewer Revenue 5.250% 12/1/44 (15) 6,210 7,427 Allegheny County PA Sanitary Authority Sewer Revenue 5.000% 12/1/45 4,620 5,501 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/26 1,180 1,338 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/29 250 280 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/35 11,530 12,660 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/42 11,120 12,137 Beaver County PA Hospital Authority Revenue (Heritage Valley Health System Inc.) 5.000% 5/15/25 1,620 1,867 Beaver County PA Hospital Authority Revenue (Heritage Valley Health System Inc.) 5.000% 5/15/28 2,000 2,284 Bensalem Township PA School District GO 5.250% 6/15/17 (Prere.) 3,700 3,837 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) 5.500% 11/1/31 3,500 3,970 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) 5.750% 11/1/39 4,615 5,246 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) 5.000% 11/1/40 6,935 7,845 2 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB VRDO 0.590% 9/8/16 9,750 9,750 Bethel Park PA School District GO 5.000% 8/1/26 650 841 Bethel Park PA School District GO 5.000% 8/1/27 1,300 1,665 Bethel Park PA School District GO 5.000% 8/1/28 2,745 3,487 Bethel Park PA School District GO 5.000% 8/1/29 2,500 3,154 Bethel Park PA School District GO 4.000% 8/1/31 2,500 2,856 Bristol Township PA School District GO 5.250% 6/1/37 3,000 3,532 Bucks County PA Water & Sewer Authority Water System Revenue 5.000% 12/1/29 (4) 2,000 2,327 Bucks County PA Water & Sewer Authority Water System Revenue 5.000% 12/1/33 (4) 2,000 2,296 Bucks County PA Water & Sewer Authority Water System Revenue 5.000% 12/1/37 (4) 3,500 4,018 Bucks County PA Water & Sewer Authority Water System Revenue 5.000% 12/1/40 (4) 1,000 1,198 Butler County PA Hospital Authority Revenue (Butler Health System Project) 7.125% 7/1/19 (Prere.) 1,075 1,266 Butler County PA Hospital Authority Revenue (Butler Health System Project) 7.250% 7/1/19 (Prere.) 310 366 Butler County PA Hospital Authority Revenue (Butler Health System Project) 5.000% 7/1/26 500 610 Butler County PA Hospital Authority Revenue (Butler Health System Project) 5.000% 7/1/27 490 592 Butler County PA Hospital Authority Revenue (Butler Health System Project) 5.000% 7/1/28 540 647 Butler County PA Hospital Authority Revenue (Butler Health System Project) 5.000% 7/1/29 1,670 1,987 Butler County PA Hospital Authority Revenue (Butler Health System Project) 5.000% 7/1/30 1,370 1,623 Butler County PA Hospital Authority Revenue (Butler Health System Project) 5.000% 7/1/35 4,430 5,173 Butler County PA Hospital Authority Revenue (Butler Health System Project) 5.000% 7/1/39 3,250 3,776 Butler County PA Hospital Authority Revenue (Concordia Lutheran Obligated Group) VRDO 0.550% 9/8/16 LOC 3,345 3,345 Cambria County PA GO 5.000% 8/1/23 (15) 1,500 1,780 Canon-McMillan PA School District GO 5.000% 12/15/37 (15) 3,000 3,598 Canonsburg-Houston PA Joint Authority Sewer Revenue 5.000% 12/1/27 1,530 1,886 Canonsburg-Houston PA Joint Authority Sewer Revenue 5.000% 12/1/28 1,605 1,967 Canonsburg-Houston PA Joint Authority Sewer Revenue 5.000% 12/1/30 1,135 1,378 Canonsburg-Houston PA Joint Authority Sewer Revenue 5.000% 12/1/40 4,000 4,763 Central Bradford PA Progress Authority Revenue (Guthrie Healthcare System) 5.500% 12/1/31 7,125 8,459 Central Bradford PA Progress Authority Revenue (Guthrie Healthcare System) 5.375% 12/1/41 3,000 3,484 Centre County PA Hospital Authority Revenue (Mount Nittany Medical Center Project) 6.250% 11/15/21 (Prere.) 4,465 5,655 Centre County PA Hospital Authority Revenue (Mount Nittany Medical Center Project) 7.000% 11/15/21 (Prere.) 6,930 9,040 Centre County PA Hospital Authority Revenue (Mount Nittany Medical Center Project) 5.000% 11/15/32 6,280 7,342 Centre County PA Hospital Authority Revenue (Mount Nittany Medical Center Project) 5.000% 11/15/36 5,000 5,792 Centre County PA Hospital Authority Revenue (Mount Nittany Medical Center Project) 5.000% 11/15/44 3,000 3,468 Chartiers Valley PA School District GO 5.000% 10/15/35 1,135 1,370 Chartiers Valley PA School District GO 5.000% 10/15/40 2,750 3,299 Cheltenham Township PA School District GO 5.000% 2/15/38 1,530 1,841 Cheltenham Township PA School District GO 5.000% 2/15/40 1,675 2,014 Chester County PA GO 5.000% 7/15/17 (Prere.) 5,000 5,192 Chester County PA GO 5.000% 11/15/30 3,740 4,490 Chester County PA GO 5.000% 11/15/31 3,000 3,640 Chester County PA GO 5.000% 11/15/31 2,350 2,818 Chester County PA Health & Education Facilities Authority Revenue (Devereux Foundation) 5.000% 11/1/18 1,105 1,112 Chester County PA Health & Education Facilities Authority Revenue (Devereux Foundation) 5.000% 11/1/20 650 654 Chester County PA Health & Education Facilities Authority Revenue (Devereux Foundation) 5.000% 11/1/22 795 799 Chester County PA Health & Education Facilities Authority Revenue (Devereux Foundation) 5.000% 11/1/31 4,500 4,521 Chester County PA Health & Education Facilities Authority Revenue (Jefferson Health System) 5.000% 5/15/31 2,720 3,066 Chester County PA Health & Education Facilities Authority Revenue (Jefferson Health System) 5.000% 5/15/40 30,485 34,094 Chester County PA Industrial Development Authority Student Housing Revenue (University Student Housing LLC Project) 5.000% 8/1/30 1,100 1,231 Chester County PA Industrial Development Authority Student Housing Revenue (University Student Housing LLC Project) 5.000% 8/1/35 785 865 Chester County PA Industrial Development Authority Student Housing Revenue (University Student Housing LLC Project) 5.000% 8/1/45 2,990 3,271 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) 5.000% 7/1/29 2,000 2,270 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) 5.000% 7/1/32 (10) 4,980 5,050 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) 5.000% 7/1/33 3,000 3,358 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) 5.000% 7/1/37 (10) 6,360 6,441 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) 5.000% 7/1/45 2,000 2,210 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/28 1,365 1,606 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/31 5,000 5,823 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/33 7,760 8,995 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/17 (Prere.) 2,700 2,738 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 6.375% 1/1/19 (Prere.) 1,800 2,034 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 6.375% 1/1/39 200 224 Cumberland County PA Municipal Authority Revenue (Dickinson College Project) 5.000% 5/1/30 1,000 1,246 Cumberland County PA Municipal Authority Revenue (Dickinson College Project) 5.000% 5/1/31 750 930 Cumberland County PA Municipal Authority Revenue (Dickinson College Project) 5.000% 5/1/32 800 987 Cumberland County PA Municipal Authority Revenue (Dickinson College Project) 5.000% 11/1/32 2,225 2,626 Cumberland County PA Municipal Authority Revenue (Dickinson College Project) 5.000% 5/1/34 1,420 1,740 Cumberland County PA Municipal Authority Revenue (Dickinson College Project) 5.000% 11/1/37 2,000 2,338 Cumberland County PA Municipal Authority Revenue (Dickinson College Project) 5.000% 11/1/42 3,605 4,198 Dallas PA Area Muni Authority University Revenue (Misericordia University Project) 5.000% 5/1/37 2,500 2,743 Dallas PA School District GO 5.000% 4/1/17 (Prere.) 5,385 5,525 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 6.000% 6/1/19 (Prere.) 125 143 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 6.000% 6/1/19 (Prere.) 12,845 14,683 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 6.000% 6/1/29 135 154 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 4.000% 6/1/30 3,745 4,163 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 4.000% 6/1/31 2,190 2,425 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 4.000% 6/1/32 2,000 2,205 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 5.000% 6/1/34 1,275 1,554 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 5.000% 6/1/35 1,000 1,212 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 5.000% 6/1/36 500 603 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 6.000% 6/1/36 2,320 2,630 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 5.000% 6/1/42 21,040 24,046 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 (Prere.) 5,025 5,090 Delaware County PA Authority University Revenue (Villanova University) 5.000% 12/1/26 1,000 1,115 Delaware County PA Authority University Revenue (Villanova University) 5.000% 12/1/28 1,000 1,111 Delaware County PA Authority University Revenue (Villanova University) 5.250% 12/1/31 600 675 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/40 2,500 3,017 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/45 1,500 1,809 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.670% 9/8/16 10,300 10,300 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.670% 9/8/16 3,500 3,500 Delaware County PA Regional Water Quality Control Authority Revenue 5.000% 5/1/27 3,240 3,911 Delaware County PA Regional Water Quality Control Authority Revenue 5.000% 5/1/40 1,500 1,798 Delaware County PA Vocational-Technical School Authority Lease Revenue (Delaware County Intermediate Unit No. 25 Project) 5.000% 11/1/38 (15) 1,250 1,461 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/25 1,100 1,323 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/30 500 614 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 4.000% 7/1/33 (15) 4,000 4,510 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/23 2,425 2,820 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/24 3,220 3,717 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/25 2,715 3,129 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/26 3,000 3,434 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/27 1,000 1,142 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/31 3,500 4,242 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/34 3,500 4,205 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/35 10,000 11,238 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/37 12,000 14,381 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/40 10,000 11,871 Delaware Valley PA Regional Finance Authority Revenue 7.750% 7/1/27 (2) 130 194 Delaware Valley PA Regional Finance Authority Revenue 5.500% 8/1/28 (2) 7,460 9,597 Delaware Valley PA Regional Finance Authority Revenue 5.750% 7/1/32 5,400 7,277 Doylestown PA Hospital Authority Revenue 5.000% 7/1/20 (12) 5,060 5,411 Doylestown PA Hospital Authority Revenue 5.000% 7/1/21 (12) 3,000 3,229 Doylestown PA Hospital Authority Revenue 5.000% 7/1/22 (12) 3,455 3,707 Doylestown PA Hospital Authority Revenue 5.000% 7/1/25 3,730 4,287 Doylestown PA Hospital Authority Revenue 5.000% 7/1/26 4,445 5,061 Doylestown PA Hospital Authority Revenue 5.000% 7/1/27 1,170 1,329 Doylestown PA Hospital Authority Revenue 5.000% 7/1/28 1,000 1,135 Doylestown PA Hospital Authority Revenue 5.000% 7/1/29 865 979 East Hempfield Township PA Industrial Development Authority Revenue (Millersville University Student Housing Project) 5.000% 7/1/30 1,280 1,440 East Hempfield Township PA Industrial Development Authority Revenue (Millersville University Student Housing Project) 5.000% 7/1/30 825 947 East Hempfield Township PA Industrial Development Authority Revenue (Millersville University Student Housing Project) 5.000% 7/1/34 1,000 1,119 East Hempfield Township PA Industrial Development Authority Revenue (Millersville University Student Housing Project) 5.000% 7/1/35 1,250 1,385 East Hempfield Township PA Industrial Development Authority Revenue (Millersville University Student Housing Project) 5.000% 7/1/45 4,250 4,672 East Hempfield Township PA Industrial Development Authority Revenue (Millersville University Student Housing Project) 5.000% 7/1/47 3,750 4,183 East Norriton-Plymouth-Whitpain PA Joint Sewer Authority Revenue 5.000% 8/1/38 2,500 2,871 East Norriton-Plymouth-Whitpain PA Joint Sewer Authority Revenue 5.000% 8/1/41 2,100 2,407 Easton PA Area Joint Sewer Authority Revenue 5.000% 12/1/26 (15) 200 243 Easton PA Area Joint Sewer Authority Revenue 5.000% 12/1/27 (15) 250 303 Easton PA Area Joint Sewer Authority Revenue 5.000% 12/1/28 (15) 250 301 Emmaus PA General Authority Revenue VRDO 0.650% 9/8/16 LOC 2,000 2,000 Erie City PA Water Authority Revenue 5.000% 12/1/49 (4) 5,000 5,955 Fox Chapel PA Area School District GO 5.000% 8/1/31 3,000 3,571 Franklin County PA Industrial Development Authority Revenue (Chambersburg Hospital Project) 5.375% 7/1/42 17,075 19,483 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) 5.125% 6/1/34 5,000 5,488 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) 5.250% 6/1/39 20,735 22,845 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) 5.000% 6/1/41 5,000 5,872 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) VRDO 0.560% 9/1/16 2,500 2,500 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) VRDO 0.560% 9/1/16 1,035 1,035 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) VRDO 0.570% 9/1/16 600 600 Hampden Township PA GO 5.000% 5/15/31 1,060 1,225 Hazleton PA Area School District GO 0.000% 3/1/17 (14) 4,425 4,401 Hempfield PA School District GO 5.000% 10/15/29 4,045 4,568 Hempfield PA School District GO 5.000% 10/15/30 2,920 3,313 Huntingdon County PA General Authority Revenue 5.000% 5/1/46 3,750 4,382 Jim Thorpe PA Area School District GO 5.000% 3/15/25 (15) 370 458 Jim Thorpe PA Area School District GO 5.000% 3/15/27 (15) 300 369 Lackawanna County PA GO 5.000% 9/15/17 (Prere.) 1,975 2,066 Lackawanna County PA GO 5.000% 9/15/29 (4) 3,745 3,891 Lake Lehman PA School District GO 0.000% 4/1/17 (14) 1,315 1,306 Lake Lehman PA School District GO 0.000% 4/1/18 (14) 1,000 979 Lancaster County PA GO 5.000% 11/1/32 (4) 5,000 5,620 Lancaster County PA Hospital Authority Health Center Revenue (Masonic Homes Project) VRDO 0.600% 9/1/16 LOC 2,300 2,300 2 Lancaster County PA Hospital Authority Health System Revenue (Lancaster General Hospital Project) TOB VRDO 0.590% 9/8/16 6,765 6,765 Lancaster County PA Hospital Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/42 7,825 9,493 Lancaster County PA Solid Waste Management Authority Solid Waste Disposal System Revenue 5.250% 12/15/30 3,000 3,618 Lancaster County PA Solid Waste Management Authority Solid Waste Disposal System Revenue 5.250% 12/15/31 4,235 5,063 Lancaster County PA Solid Waste Management Authority Solid Waste Disposal System Revenue 5.250% 12/15/32 2,600 3,098 Lancaster County PA Solid Waste Management Authority Solid Waste Disposal System Revenue 5.000% 12/15/33 7,000 8,349 Lancaster PA Higher Education Authority College Revenue (Franklin & Marshall College) 5.000% 4/15/37 4,000 4,254 Lancaster PA Industrial Development Authority Revenue (Garden Spot Village Project) 5.000% 5/1/21 500 554 Lancaster PA Industrial Development Authority Revenue (Garden Spot Village Project) 5.375% 5/1/28 1,250 1,431 Lancaster PA Industrial Development Authority Revenue (Garden Spot Village Project) 5.750% 5/1/35 2,200 2,537 Lehigh County PA Authority Water & Sewer Revenue 0.000% 12/1/24 1,695 1,392 Lehigh County PA Authority Water & Sewer Revenue 5.000% 12/1/43 14,305 16,787 Lehigh County PA Authority Water & Sewer Revenue 5.125% 12/1/47 3,000 3,537 Lehigh County PA General Purpose Authority Revenue (Good Shepherd Obligated Group) 4.000% 11/1/46 3,485 3,739 1 Lehigh County PA General Purpose Hospital Authority Revenue (Lehigh Valley Health Network) 5.000% 7/1/27 550 691 Lehigh County PA General Purpose Hospital Authority Revenue (Lehigh Valley Health Network) 4.000% 7/1/33 5,000 5,340 1 Lehigh County PA General Purpose Hospital Authority Revenue (Lehigh Valley Health Network) 4.000% 7/1/35 18,000 19,677 Lehigh County PA General Purpose Hospital Authority Revenue (Lehigh Valley Health Network) 5.000% 7/1/35 (4) 5,000 5,335 Lower Merion PA School District GO 5.000% 9/1/17 (Prere.) 5,000 5,223 Lower Merion PA School District GO 5.000% 9/1/17 (Prere.) 5,885 6,147 Luzerne County PA GO 5.250% 12/15/21 (14) 5,320 5,954 Luzerne County PA GO 5.000% 11/15/29 (4) 2,500 2,943 Luzerne County PA Industrial Development Authority Water Facility Revenue (Pennsylvania-American Water Co.) 5.500% 12/1/39 10,000 11,276 Lycoming County PA Authority College Revenue (Pennsylvania College of Technology) 5.250% 4/1/18 (Prere.) 5,395 5,787 Lycoming County PA Authority College Revenue (Pennsylvania College of Technology) 5.500% 4/1/18 (Prere.) 6,650 7,159 Lycoming County PA Authority College Revenue (Pennsylvania College of Technology) 5.000% 5/1/26 2,000 2,336 Lycoming County PA Authority College Revenue (Pennsylvania College of Technology) 5.000% 7/1/30 5,565 6,330 Lycoming County PA Authority Health System Revenue (Susquehanna Health System Project) 5.375% 7/1/23 565 628 Lycoming County PA Authority Health System Revenue (Susquehanna Health System Project) 5.500% 7/1/28 35 39 Lycoming County PA Authority Revenue (Lycoming College) 5.500% 11/1/33 2,935 3,526 McKeesport PA Area School District GO 0.000% 10/1/16 (14) 4,655 4,650 McKeesport PA Area School District GO 0.000% 10/1/18 (2) 2,650 2,551 Middletown PA School District GO 5.000% 3/1/29 1,660 1,937 Middletown PA School District GO 5.000% 3/1/30 2,865 3,345 Monroe County PA Hospital Authority Revenue (Pocono Medical Center) 5.000% 1/1/27 2,000 2,027 Monroe County PA Hospital Authority Revenue (Pocono Medical Center) 5.000% 1/1/32 1,400 1,564 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/29 1,500 1,756 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/30 4,900 5,718 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/42 10,865 12,437 Montgomery County PA GO 5.000% 10/15/16 (Prere.) 90 90 Montgomery County PA GO 5.000% 10/15/16 (Prere.) 360 362 Montgomery County PA GO 5.000% 10/15/16 (Prere.) 345 347 Montgomery County PA GO 4.000% 4/1/29 3,080 3,501 Montgomery County PA GO 5.000% 10/15/31 6,015 6,047 Montgomery County PA GO VRDO 0.560% 9/1/16 31,630 31,630 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/25 5,000 5,496 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/31 14,705 16,951 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.125% 6/1/33 13,545 14,778 Montgomery County PA Higher Education & Health Authority Revenue (Arcadia University) 5.000% 4/1/29 2,580 3,001 Montgomery County PA Higher Education & Health Authority Revenue (Arcadia University) 5.000% 4/1/30 1,000 1,158 Montgomery County PA Higher Education & Health Authority Revenue (Arcadia University) 5.750% 4/1/40 3,000 3,451 Montgomery County PA Higher Education & Health Authority Revenue (Holy Redeemer Health System) 5.000% 10/1/24 1,165 1,414 Montgomery County PA Higher Education & Health Authority Revenue (Holy Redeemer Health System) 5.000% 10/1/25 1,200 1,445 Montgomery County PA Higher Education & Health Authority Revenue (Holy Redeemer Health System) 5.000% 10/1/26 1,000 1,192 Montgomery County PA Higher Education & Health Authority Revenue (Holy Redeemer Health System) 5.000% 10/1/27 1,000 1,183 Montgomery County PA Higher Education & Health Authority Revenue (Holy Redeemer Health System) 5.250% 1/1/36 16,000 16,038 Montgomery County PA Industrial Development Authority Health Services Revenue (Albert Einstein Healthcare Network) 5.250% 1/15/28 3,795 4,444 Montgomery County PA Industrial Development Authority Health Services Revenue (Albert Einstein Healthcare Network) 5.250% 1/15/30 5,000 5,775 Montgomery County PA Industrial Development Authority Health Services Revenue (Albert Einstein Healthcare Network) 5.250% 1/15/36 11,250 12,887 Montgomery County PA Industrial Development Authority Health Services Revenue (Albert Einstein Healthcare Network) 5.250% 1/15/45 18,500 21,192 Montgomery County PA Industrial Development Authority Health Services Revenue (Albert Einstein Healthcare Network) 5.250% 1/15/46 3,300 3,780 Montgomery County PA Industrial Development Authority Health Services Revenue (Jefferson Health System) 5.000% 10/1/41 4,110 4,624 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/16 (Prere.) 2,500 2,523 Montgomery County PA Industrial Development Authority Revenue (Foulkeways at Gwynedd) 5.000% 12/1/30 775 929 Montgomery County PA Industrial Development Authority Revenue (Foulkeways at Gwynedd) 5.000% 12/1/46 3,180 3,702 Montgomery County PA Industrial Development Authority Revenue (New Regional Medical Center Project) 5.375% 8/1/20 (Prere.) 10,000 11,748 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 6.625% 12/1/30 1,565 1,837 Montgomery County PA Industrial Development Authority Revenue (White marsh Continuing Care Retirement Community Inc.) 5.000% 1/1/30 1,250 1,326 Montgomery County PA Industrial Development Authority Revenue (White marsh Continuing Care Retirement Community Inc.) 5.250% 1/1/40 4,000 4,184 Montour PA School District GO 5.000% 4/1/40 (4) 3,170 3,785 Moon Area School District PA GO 5.000% 11/15/28 2,970 3,610 Moon Industrial Development Authority Pennsylvania Revenue (Baptist Home Society Obligated Group) 6.000% 7/1/45 3,500 4,002 Mount Lebanon PA Hospital Authority Revenue (St. Clair Memorial Hospital Project) 5.000% 7/1/31 6,270 7,149 Northampton County PA General Purpose Authority College Revenue (Moravian College) 5.000% 10/1/40 1,125 1,321 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.250% 8/15/18 (Prere.) 1,250 1,361 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.375% 8/15/18 (Prere.) 6,675 7,284 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.500% 8/15/18 (Prere.) 5,100 5,578 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.500% 8/15/18 (Prere.) 45 49 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.000% 8/15/28 3,975 4,890 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.000% 8/15/29 2,000 2,438 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.000% 8/15/33 10,000 11,497 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.000% 8/15/36 3,000 3,579 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 4.000% 8/15/40 3,000 3,211 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.000% 8/15/46 11,910 14,014 Northampton County PA General Purpose Authority University Revenue (Lafayette College) 5.000% 11/1/32 4,000 4,905 Northampton County PA General Purpose Authority University Revenue (Lehigh University) 5.000% 11/15/39 2,595 2,855 Northampton County PA Industrial Development Authority Revenue (Morningstar Senior Living, Inc. Project) 5.000% 7/1/32 1,775 1,895 Northampton County PA Industrial Development Authority Revenue (Morningstar Senior Living, Inc. Project) 5.000% 7/1/36 1,000 1,067 Northeastern Pennsylvania Hospital & Educational Authority Revenue (Wilkes University Project) 5.000% 3/1/37 3,640 4,267 Owen J. Roberts Pennsylvania School District GO 5.000% 5/15/27 500 612 Owen J. Roberts Pennsylvania School District GO 5.000% 5/15/28 500 611 Owen J. Roberts Pennsylvania School District GO 4.000% 5/15/29 1,200 1,342 Owen J. Roberts Pennsylvania School District GO 4.000% 5/15/30 1,900 2,115 Palmer Township PA GO 4.000% 5/15/29 1,435 1,617 Palmer Township PA GO 4.000% 5/15/30 1,495 1,676 Pennsylvania Economic Development Financing Authority Health System Revenue (Albert Einstein Healthcare Network) 6.250% 10/15/19 (Prere.) 9,000 10,160 Pennsylvania Economic Development Financing Authority Parking System Revenue (Capitol Region Parking System) 0.000% 1/1/29 (4) 2,000 1,369 Pennsylvania Economic Development Financing Authority Parking System Revenue (Capitol Region Parking System) 0.000% 1/1/30 (4) 3,710 2,442 Pennsylvania Economic Development Financing Authority Parking System Revenue (Capitol Region Parking System) 5.500% 1/1/31 (4) 3,000 3,692 Pennsylvania Economic Development Financing Authority Parking System Revenue (Capitol Region Parking System) 0.000% 1/1/36 (4) 6,045 3,211 Pennsylvania Economic Development Financing Authority Parking System Revenue (Capitol Region Parking System) 0.000% 1/1/38 (4) 5,525 2,647 Pennsylvania Economic Development Financing Authority Parking System Revenue (Capitol Region Parking System) 5.250% 1/1/44 (4) 6,500 7,634 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 2/1/28 3,000 3,645 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 2/1/31 5,000 5,992 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 2/1/32 10,000 11,944 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 7/1/33 11,405 13,373 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 4.000% 3/15/40 6,000 6,516 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 7/1/43 4,500 5,193 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 2/1/45 5,000 5,857 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 4.000% 3/15/45 4,000 4,338 2 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) TOB VRDO 0.660% 9/8/16 1,670 1,670 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (American Water Co. Project) 6.200% 4/1/39 5,000 5,625 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) 5.000% 10/1/39 5,500 6,108 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) 4.750% 11/15/40 2,500 2,770 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) 5.000% 11/15/40 4,075 4,539 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) 5.000% 12/1/43 10,000 11,453 Pennsylvania GO 5.000% 8/1/17 10,000 10,400 Pennsylvania GO 5.000% 2/15/18 12,745 13,513 Pennsylvania GO 5.000% 5/1/18 15,000 16,030 Pennsylvania GO 5.000% 5/1/19 5,000 5,524 Pennsylvania GO 5.000% 7/1/19 15,000 16,663 Pennsylvania GO 5.000% 7/1/20 7,300 8,339 Pennsylvania GO 5.000% 11/15/20 8,740 10,060 Pennsylvania GO 5.375% 7/1/21 16,000 19,011 Pennsylvania GO 5.000% 7/1/22 10,000 11,942 Pennsylvania GO 4.000% 7/1/23 4,000 4,565 Pennsylvania GO 5.000% 8/15/24 5,000 6,186 Pennsylvania GO 5.000% 11/15/24 10,000 11,804 Pennsylvania GO 5.000% 3/15/25 11,795 14,696 Pennsylvania GO 5.000% 6/1/25 10,000 11,921 Pennsylvania GO 5.000% 11/15/25 10,000 11,782 Pennsylvania GO 5.000% 2/1/26 16,355 20,645 Pennsylvania GO 5.000% 6/1/26 10,000 11,864 Pennsylvania GO 5.000% 9/15/26 4,000 5,086 Pennsylvania GO 5.000% 11/15/26 6,705 7,874 Pennsylvania GO 5.000% 6/1/27 10,000 11,797 Pennsylvania GO 5.000% 9/15/27 20,000 25,261 Pennsylvania GO 5.000% 9/15/27 15,000 18,946 Pennsylvania GO 5.000% 3/15/28 18,550 22,892 Pennsylvania GO 5.000% 4/1/28 10,000 11,899 Pennsylvania GO 5.000% 6/1/28 5,000 5,874 Pennsylvania GO 4.000% 8/15/28 (4) 10,010 11,439 Pennsylvania GO 4.000% 10/15/28 10,000 11,296 Pennsylvania GO 4.000% 4/1/29 10,000 11,146 Pennsylvania GO 4.000% 8/15/29 (4) 6,290 7,128 Pennsylvania GO 5.000% 11/15/29 5,000 5,844 Pennsylvania GO 4.000% 4/1/30 10,000 11,084 Pennsylvania GO 4.000% 6/15/30 10,000 11,153 Pennsylvania GO 4.000% 8/15/30 (4) 7,640 8,607 Pennsylvania GO 5.000% 10/15/30 6,650 7,949 Pennsylvania GO 4.000% 2/1/31 17,875 20,112 Pennsylvania GO 5.000% 10/15/31 14,955 17,821 Pennsylvania GO 4.000% 2/1/32 18,870 21,097 Pennsylvania GO 5.000% 6/1/32 8,115 9,431 Pennsylvania GO 5.000% 8/1/32 4,000 4,774 Pennsylvania GO 5.000% 10/15/32 15,000 17,820 Pennsylvania GO 4.000% 2/1/33 5,585 6,234 Pennsylvania GO 5.000% 8/1/33 4,000 4,756 Pennsylvania GO 4.000% 9/15/34 15,000 16,746 1 Pennsylvania Higher Educational Facilities Authority Revenue 4.000% 6/15/32 3,330 3,712 1 Pennsylvania Higher Educational Facilities Authority Revenue 4.000% 6/15/33 2,310 2,564 Pennsylvania Higher Educational Facilities Authority Revenue (AICUP Financing Program - Delaware Valley College Project) 5.000% 11/1/20 595 646 Pennsylvania Higher Educational Facilities Authority Revenue (AICUP Financing Program - Delaware Valley College Project) 5.000% 11/1/21 1,245 1,366 Pennsylvania Higher Educational Facilities Authority Revenue (AICUP Financing Program - Delaware Valley College Project) 5.000% 11/1/27 1,250 1,350 Pennsylvania Higher Educational Facilities Authority Revenue (AICUP Financing Program - Delaware Valley College Project) 5.000% 11/1/42 535 564 Pennsylvania Higher Educational Facilities Authority Revenue (Bryn Mawr College) 5.000% 12/1/26 900 1,135 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) 5.000% 11/1/17 (Prere.) 9,600 10,089 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) 5.000% 5/1/28 1,450 1,729 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) 5.000% 5/1/29 1,260 1,496 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) 5.000% 5/1/30 1,205 1,430 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) 5.000% 5/1/31 1,085 1,284 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) 5.000% 5/1/32 1,000 1,180 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) 5.000% 5/1/32 1,750 2,139 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) 5.000% 5/1/33 3,320 4,041 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) 5.000% 5/1/34 3,000 3,640 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) 5.000% 5/1/35 2,600 3,153 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.600% 9/1/16 LOC 8,955 8,955 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.580% 9/8/16 LOC 2,645 2,645 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 5.125% 7/1/39 (10) 10,000 10,017 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 5.000% 7/1/41 500 568 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 4,000 4,622 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/30 3,615 4,191 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/30 1,595 1,772 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/31 1,670 1,853 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/34 5,535 6,116 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.250% 5/1/27 3,000 3,111 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/37 5,800 6,638 Pennsylvania Higher Educational Facilities Authority Revenue (Lock Haven University Foundation Student Housing Project) 4.000% 7/1/28 3,500 3,614 Pennsylvania Higher Educational Facilities Authority Revenue (Philadelphia University) 5.000% 6/1/24 1,055 1,241 Pennsylvania Higher Educational Facilities Authority Revenue (Philadelphia University) 5.000% 6/1/27 1,175 1,371 Pennsylvania Higher Educational Facilities Authority Revenue (Philadelphia University) 5.000% 6/1/28 1,250 1,449 Pennsylvania Higher Educational Facilities Authority Revenue (Philadelphia University) 5.000% 6/1/32 2,000 2,286 Pennsylvania Higher Educational Facilities Authority Revenue (Shippensburg University) 5.000% 10/1/30 2,000 2,226 Pennsylvania Higher Educational Facilities Authority Revenue (Shippensburg University) 5.000% 10/1/35 1,400 1,541 Pennsylvania Higher Educational Facilities Authority Revenue (Shippensburg University) 5.000% 10/1/44 4,940 5,396 Pennsylvania Higher Educational Facilities Authority Revenue (Slippery Rock University Foundation) 5.000% 7/1/17 (Prere.) 5,000 5,183 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/33 1,265 1,469 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/34 4,000 4,544 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/40 9,920 11,269 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/35 7,755 9,032 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/42 11,120 12,880 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 9/1/32 3,965 4,750 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 9/1/39 7,000 8,286 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 9/1/39 (2) 9,000 9,177 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 3/1/40 1,000 1,106 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 9/1/45 17,800 20,995 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.250% 9/1/50 10,000 11,967 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 4.000% 8/15/28 4,000 4,766 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 10/1/28 4,015 5,116 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 4.000% 8/15/31 4,000 4,621 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 4.000% 8/15/34 2,200 2,502 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 4.000% 8/15/35 2,275 2,585 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 4.000% 8/15/36 1,400 1,589 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.750% 8/15/21 (Prere.) 4,000 4,933 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/26 2,750 3,478 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/27 1,000 1,257 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/29 500 621 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/30 3,055 3,562 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/31 750 924 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/31 3,860 4,486 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/32 2,000 2,318 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/33 1,180 1,441 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/34 2,695 3,278 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/35 2,420 2,933 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/40 11,000 13,194 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 4.000% 8/15/41 6,000 6,660 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/42 16,260 18,612 Pennsylvania Higher Educational Facilities Authority Revenue (University of the Sciences) 5.000% 11/1/18 (Prere.) 2,285 2,498 Pennsylvania Higher Educational Facilities Authority Revenue (University of the Sciences) 5.000% 11/1/18 (Prere.) 2,745 3,001 Pennsylvania Higher Educational Facilities Authority Revenue (University of the Sciences) 5.000% 11/1/18 (Prere.) 1,800 1,968 Pennsylvania Higher Educational Facilities Authority Revenue (University of the Sciences) 5.000% 11/1/36 7,265 8,588 Pennsylvania Higher Educational Facilities Authority Revenue (University of the Sciences) 5.000% 11/1/42 4,700 5,473 Pennsylvania Higher Educational Facilities Authority Student Housing Revenue (University Properties Inc.) 5.000% 7/1/42 2,500 2,655 Pennsylvania Higher Educational Facilities Authority Student Housing Revenue (University.) 6.000% 7/1/21 2,125 2,391 Pennsylvania Higher Educational Facilities Authority Student Housing Revenue (University.) 5.000% 7/1/31 4,000 4,279 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.125% 10/1/25 1,500 1,587 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.500% 10/1/30 1,500 1,581 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 3.200% 10/1/31 2,500 2,607 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 3.500% 10/1/36 4,500 4,652 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.050% 10/1/40 1,525 1,614 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.050% 10/1/40 2,000 2,152 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.100% 10/1/45 3,850 4,111 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.150% 10/1/45 1,400 1,485 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/18 (Prere.) 17,530 19,084 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/24 2,000 2,287 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/25 1,610 1,862 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/27 (4) 12,880 13,021 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/31 (4) 18,305 18,489 Pennsylvania Public School Building Authority Revenue (Harrisburg School District) 5.000% 12/1/32 2,750 3,340 Pennsylvania Public School Building Authority Revenue (Harrisburg School District) 5.000% 12/1/33 2,000 2,419 Pennsylvania State University Revenue 5.000% 3/1/19 (Prere.) 1,000 1,106 Pennsylvania State University Revenue 5.000% 9/1/27 2,205 2,791 Pennsylvania State University Revenue 5.000% 9/1/27 4,810 6,088 Pennsylvania State University Revenue 5.000% 9/1/29 1,170 1,467 Pennsylvania State University Revenue 5.000% 9/1/29 4,565 5,725 Pennsylvania State University Revenue 5.000% 9/1/30 1,100 1,375 Pennsylvania State University Revenue 5.000% 9/1/30 6,900 8,623 Pennsylvania State University Revenue 5.000% 9/1/41 6,800 8,411 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/27 2,540 3,039 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/29 2,925 3,469 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/37 4,000 4,684 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/41 2,720 3,106 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.500% 12/1/41 7,000 8,052 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/43 5,430 6,327 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/26 (2) 4,000 4,045 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/27 (2) 3,000 3,034 1 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/28 2,515 3,158 1 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/29 3,040 3,792 1 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/30 5,970 7,426 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 0.000% 12/1/37 2,000 1,153 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/18 (Prere.) 12,435 13,435 Pennsylvania Turnpike Commission Revenue 5.375% 6/1/18 (Prere.) 12,785 13,841 Pennsylvania Turnpike Commission Revenue 5.500% 6/1/18 (Prere.) 17,920 19,439 3 Pennsylvania Turnpike Commission Revenue 6.250% 6/1/18 (Prere.) 21,595 23,706 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/19 (Prere.) 2,000 2,247 Pennsylvania Turnpike Commission Revenue 5.750% 6/1/19 (Prere.) 23,000 26,148 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/20 (Prere.) 3,000 3,703 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/25 10,000 11,270 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/28 2,305 2,831 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/28 7,000 8,558 Pennsylvania Turnpike Commission Revenue 5.250% 7/15/28 (4) 6,875 8,961 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 (4) 3,565 4,384 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 8,375 10,155 Pennsylvania Turnpike Commission Revenue 5.500% 12/1/29 2,525 3,154 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/30 3,400 3,965 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/30 4,600 5,365 Pennsylvania Turnpike Commission Revenue 5.500% 12/1/30 2,500 3,120 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/31 9,500 11,649 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/32 7,090 8,507 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/32 10,000 12,228 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/33 5,410 6,470 Pennsylvania Turnpike Commission Revenue 0.000% 12/1/33 1,250 1,404 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/33 2,000 2,377 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/33 9,800 11,942 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/33 2,560 3,114 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/34 2,000 2,369 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/34 10,000 12,152 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/34 4,410 5,353 Pennsylvania Turnpike Commission Revenue 6.000% 12/1/36 2,500 2,949 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/37 7,615 8,756 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/37 9,650 10,667 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/38 8,145 9,574 Pennsylvania Turnpike Commission Revenue 0.000% 12/1/38 2,500 2,756 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/38 7,500 8,359 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/39 (12) 10,000 10,985 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/39 10,500 12,400 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 28,895 31,841 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/39 2,000 2,390 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/39 2,000 2,388 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/40 5,400 6,096 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/40 7,500 8,467 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/40 7,200 8,557 Pennsylvania Turnpike Commission Revenue 5.125% 12/1/40 20 22 Pennsylvania Turnpike Commission Revenue 0.000% 12/1/41 9,365 7,322 Pennsylvania Turnpike Commission Revenue 5.300% 12/1/41 22,000 24,469 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/42 9,500 10,842 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/43 5,300 6,266 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/44 6,900 8,207 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/44 6,000 7,136 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/44 2,640 3,116 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/45 10,000 11,666 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/45 4,700 5,609 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/46 8,000 9,568 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/46 1,485 1,731 Philadelphia PA Airport Parking Authority Revenue 5.125% 2/15/24 (2) 1,045 1,049 Philadelphia PA Airport Parking Authority Revenue 5.250% 9/1/24 4,025 4,621 Philadelphia PA Airport Parking Authority Revenue 5.125% 9/1/29 5,975 6,740 Philadelphia PA Airport Revenue 5.000% 6/15/23 3,000 3,368 Philadelphia PA Airport Revenue 5.000% 6/15/24 5,000 5,594 Philadelphia PA Airport Revenue 5.000% 6/15/25 8,505 9,515 Philadelphia PA Airport Revenue 5.250% 6/15/30 6,890 7,824 Philadelphia PA Authority for Industrial Development Revenue (Cultural & Commercial Corridors) 5.000% 12/1/27 960 1,171 Philadelphia PA Authority for Industrial Development Revenue (Cultural & Commercial Corridors) 5.000% 12/1/28 3,885 4,716 Philadelphia PA Authority for Industrial Development Revenue (Cultural & Commercial Corridors) 5.000% 12/1/31 1,130 1,357 Philadelphia PA Authority for Industrial Development Revenue (Temple University) 5.000% 4/1/28 1,500 1,849 Philadelphia PA Authority for Industrial Development Revenue (Temple University) 5.000% 4/1/29 3,500 4,290 Philadelphia PA Authority for Industrial Development Revenue (Temple University) 5.000% 4/1/33 8,075 9,729 Philadelphia PA Authority for Industrial Development Revenue (Temple University) 5.000% 4/1/36 4,750 5,682 Philadelphia PA Authority for Industrial Development Revenue (Temple University) 5.000% 4/1/40 7,430 8,857 Philadelphia PA Authority for Industrial Development Revenue (The Children's Hospital of Philadelphia Project) 4.000% 7/1/44 10,900 11,886 Philadelphia PA Gas Works Revenue 5.000% 8/1/17 (4) 25 26 Philadelphia PA Gas Works Revenue 5.000% 10/1/17 (2) 25 26 Philadelphia PA Gas Works Revenue 5.000% 7/1/18 (4) 5 5 Philadelphia PA Gas Works Revenue 3.500% 8/1/18 (4) 75 79 Philadelphia PA Gas Works Revenue 5.000% 8/1/19 (4) 10 11 Philadelphia PA Gas Works Revenue 5.000% 7/1/20 (4) 15 17 Philadelphia PA Gas Works Revenue 5.000% 7/1/22 (4) 10 12 Philadelphia PA Gas Works Revenue 5.000% 10/1/22 (Prere.) 5,730 6,004 Philadelphia PA Gas Works Revenue 5.000% 10/1/26 4,000 5,060 Philadelphia PA Gas Works Revenue 5.000% 10/1/27 (2) 1,750 1,817 Philadelphia PA Gas Works Revenue 5.000% 10/1/27 4,055 5,102 Philadelphia PA Gas Works Revenue 5.000% 10/1/28 (2) 75 78 Philadelphia PA Gas Works Revenue 5.000% 8/1/29 2,000 2,430 Philadelphia PA Gas Works Revenue 5.000% 8/1/30 (Prere.) 25 29 Philadelphia PA Gas Works Revenue 5.000% 8/1/30 2,000 2,415 Philadelphia PA Gas Works Revenue 5.000% 8/1/31 1,750 2,102 Philadelphia PA Gas Works Revenue 5.000% 8/1/32 2,000 2,394 Philadelphia PA Gas Works Revenue 4.000% 10/1/35 2,000 2,221 Philadelphia PA Gas Works Revenue 4.000% 10/1/37 1,120 1,238 Philadelphia PA Gas Works Revenue 5.000% 10/1/37 (Prere.) 3,000 3,143 Philadelphia PA Gas Works Revenue 5.250% 8/1/40 (4) 105 119 Philadelphia PA Gas Works Revenue 5.250% 8/1/40 145 165 Philadelphia PA GO 5.000% 8/1/28 4,000 4,853 Philadelphia PA GO 5.000% 8/1/30 4,000 4,818 Philadelphia PA GO 5.250% 7/15/33 3,585 4,325 Philadelphia PA GO 6.000% 8/1/36 7,430 8,780 Philadelphia PA GO 6.500% 8/1/41 3,785 4,529 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) 5.000% 7/1/32 21,155 24,487 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) 4.500% 7/1/37 410 419 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) 5.000% 7/1/41 2,500 2,867 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.590% 9/1/16 800 800 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.590% 9/1/16 2,300 2,300 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.590% 9/1/16 1,000 1,000 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.590% 9/1/16 5,800 5,800 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.500% 7/1/30 3,000 3,060 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/34 640 650 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.625% 7/1/42 2,000 2,244 Philadelphia PA Municipal Authority Revenue 6.500% 4/1/34 3,250 3,646 Philadelphia PA Municipal Authority Revenue 6.500% 4/1/39 9,500 10,657 Philadelphia PA Redevelopment Authority Revenue 5.000% 4/15/27 2,000 2,404 Philadelphia PA Redevelopment Authority Revenue 5.000% 4/15/28 3,000 3,580 Philadelphia PA School District GO 6.000% 9/1/18 (Prere.) 5 6 Philadelphia PA School District GO 6.000% 9/1/18 (Prere.) 295 326 Philadelphia PA School District GO 6.000% 9/1/18 (Prere.) 10 11 Philadelphia PA School District GO 6.000% 9/1/18 (Prere.) 20 22 Philadelphia PA School District GO 6.000% 9/1/18 (Prere.) 5 6 Philadelphia PA School District GO 6.000% 9/1/18 (Prere.) 20 22 Philadelphia PA School District GO 5.250% 9/1/22 7,500 8,254 Philadelphia PA School District GO 5.250% 9/1/23 7,500 8,220 Philadelphia PA School District GO 5.000% 6/1/26 (14) 5,000 5,936 Philadelphia PA School District GO 5.000% 9/1/27 2,415 2,787 Philadelphia PA School District GO 5.000% 9/1/29 2,665 3,041 Philadelphia PA School District GO 5.000% 9/1/31 2,000 2,266 Philadelphia PA School District GO 6.000% 9/1/38 19,645 20,840 Philadelphia PA School District GO VRDO 0.610% 9/8/16 LOC 3,200 3,200 Philadelphia PA Water & Waste Water Revenue 5.600% 8/1/18 (ETM) 925 1,003 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/30 4,000 4,913 Philadelphia PA Water & Waste Water Revenue 5.250% 1/1/32 5,000 5,452 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/32 5,000 6,096 Philadelphia PA Water & Waste Water Revenue 4.000% 7/1/34 6,000 6,624 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/35 (4) 7,000 7,922 Philadelphia PA Water & Waste Water Revenue 5.000% 1/1/36 10,500 11,984 Philadelphia PA Water & Waste Water Revenue 5.250% 1/1/36 9,985 10,884 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/40 10,000 11,901 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/40 (4) 7,000 7,922 Philadelphia PA Water & Waste Water Revenue 5.000% 1/1/41 7,210 8,248 Philadelphia PA Water & Waste Water Revenue 5.125% 1/1/43 9,000 10,391 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/43 4,375 5,196 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/45 19,600 23,250 Pittsburgh & Allegheny County PA Sports & Exhibition Authority Hotel Room Excise Tax Revenue 5.000% 2/1/26 (4) 3,030 3,558 Pittsburgh PA GO 5.000% 9/1/28 (15) 1,500 1,863 Pittsburgh PA GO 5.000% 9/1/31 (15) 1,120 1,374 Pittsburgh PA School District GO 5.000% 9/1/24 1,000 1,164 Pittsburgh PA Water & Sewer Authority Revenue 0.000% 9/1/27 (14) 10,830 8,309 Pittsburgh PA Water & Sewer Authority Revenue 0.000% 9/1/29 (14) 10,000 7,181 Pittsburgh PA Water & Sewer Authority Revenue 5.250% 9/1/36 5,000 6,024 Pittsburgh PA Water & Sewer Authority Revenue 5.250% 9/1/40 5,000 5,995 Plum Borough PA School District GO 5.000% 9/15/36 (15) 4,920 5,800 Pocono Mountain PA School District GO 5.000% 3/1/17 (Prere.) 1,005 1,027 Pocono Mountain PA School District GO 5.000% 9/1/31 (4) 1,995 2,033 Pocono Mountains Industrial Park Authority Pennsylvania Hospital Revenue (St. Luke's Hospital Obligated Group) 5.000% 8/15/40 3,750 4,361 Reading PA Area Water Authority Revenue 5.000% 12/1/31 1,000 1,170 Scranton-Lackawanna PA Health & Welfare Authority Revenue (University of Scranton) 5.000% 11/1/17 (Prere.) 4,075 4,285 Scranton-Lackawanna PA Health & Welfare Authority Revenue (University of Scranton) 5.000% 11/1/37 2,500 2,954 Snyder County PA Higher Education Authority University Revenue (Susquehanna University Project) 5.000% 1/1/27 1,765 2,153 Snyder County PA Higher Education Authority University Revenue (Susquehanna University Project) 5.000% 1/1/28 1,865 2,255 Snyder County PA Higher Education Authority University Revenue (Susquehanna University Project) 5.000% 1/1/29 1,335 1,605 Snyder County PA Higher Education Authority University Revenue (Susquehanna University Project) 5.000% 1/1/30 1,180 1,410 Snyder County PA Higher Education Authority University Revenue (Susquehanna University Project) 5.000% 1/1/31 1,250 1,486 Snyder County PA Higher Education Authority University Revenue (Susquehanna University Project) 5.000% 1/1/32 1,695 2,008 South Fork PA Hospital Authority Hospital Revenue (Conemaugh Valley Memorial Hospital Project) 5.750% 7/1/18 (ETM) 2,055 2,176 Southcentral Pennsylvania General Authority Revenue (Hanover Hospital Inc.) 5.000% 12/1/27 1,480 1,787 Southcentral Pennsylvania General Authority Revenue (Hanover Hospital Inc.) 5.000% 12/1/29 1,090 1,301 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 6.000% 6/1/18 (Prere.) 11,440 12,485 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 6.000% 6/1/25 8,560 9,164 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.000% 6/1/28 2,775 3,355 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.000% 6/1/29 1,500 1,804 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.000% 6/1/34 1,130 1,335 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.000% 6/1/44 2,500 2,920 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/27 6,100 6,865 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/28 5,000 5,598 St. Mary Hospital Authority Pennsylvania Health System Revenue (Catholic Health Initiatives) 5.000% 11/15/26 5,000 5,679 St. Mary Hospital Authority Pennsylvania Health System Revenue (Catholic Health Initiatives) 5.000% 11/15/27 1,505 1,711 St. Mary Hospital Authority Pennsylvania Health System Revenue (Catholic Health Initiatives) VRDO 0.630% 9/8/16 10,000 10,000 State College PA Area School District GO 5.000% 3/15/34 2,000 2,430 State College PA Area School District GO 5.000% 3/15/40 3,000 3,591 State Public School Building Authority Pennsylvania College Revenue (Community College of Allegheny County Project) 5.000% 7/15/22 (4) 1,100 1,273 State Public School Building Authority Pennsylvania College Revenue (Delaware County Community College Project) 5.000% 10/1/29 (15) 1,210 1,476 State Public School Building Authority Pennsylvania College Revenue (Delaware County Community College Project) 5.000% 10/1/30 (15) 1,035 1,258 State Public School Building Authority Pennsylvania College Revenue (Montgomery County Community College) 5.000% 5/1/28 2,370 2,898 State Public School Building Authority Pennsylvania College Revenue (Montgomery County Community College) 5.000% 5/1/33 1,025 1,227 State Public School Building Authority Pennsylvania College Revenue (Montgomery County Community College) 5.500% 5/1/33 6,165 7,462 State Public School Building Authority Pennsylvania College Revenue (Montgomery County Community College) 5.000% 5/1/34 2,125 2,537 State Public School Building Authority Pennsylvania College Revenue (Montgomery County Community College) 5.000% 5/1/35 1,510 1,792 State Public School Building Authority Pennsylvania Lease Revenue (School District of Philadelphia) 5.000% 4/1/22 1,250 1,408 Susquehanna PA Area Regional Airport Authority System Revenue 4.000% 1/1/33 5,000 5,119 Swarthmore Borough PA Authority College Revenue 5.000% 9/15/29 400 498 Swarthmore Borough PA Authority College Revenue 5.000% 9/15/30 1,020 1,268 Union County PA Higher Educational Facilities Financing Authority University Revenue (Bucknell University) 5.000% 4/1/32 1,000 1,241 Union County PA Higher Educational Facilities Financing Authority University Revenue (Bucknell University) 5.000% 4/1/37 2,000 2,384 Union County PA Higher Educational Facilities Financing Authority University Revenue (Bucknell University) 5.000% 4/1/42 2,000 2,384 Unionville-Chadds Ford PA School District GO 5.000% 6/1/32 6,440 7,193 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/29 14,000 15,801 West Shore PA Area Authority Hospital Revenue (Holy Spirit Hospital of the Sisters of Christian Charity Project) 6.000% 1/1/26 655 780 West Shore PA Area Authority Hospital Revenue (Holy Spirit Hospital of the Sisters of Christian Charity Project) 5.625% 1/1/32 5,600 6,703 West Shore PA Area Authority Revenue (Messiah Lifeways Obligated Group) 5.000% 7/1/22 1,000 1,154 West Shore PA Area Authority Revenue (Messiah Lifeways Obligated Group) 5.000% 7/1/25 1,605 1,923 West Shore PA Area Authority Revenue (Messiah Lifeways Obligated Group) 5.000% 7/1/30 1,500 1,741 West Shore PA Area Authority Revenue (Messiah Lifeways Obligated Group) 5.000% 7/1/35 1,750 1,991 West View PA Municipal Authority Water Revenue 5.000% 11/15/33 1,500 1,840 West View PA Municipal Authority Water Revenue 5.000% 11/15/34 1,500 1,834 West York PA Area School District GO 5.000% 4/1/33 4,245 4,964 2 Westmoreland County Municipal Authority Revenue TOB VRDO 0.710% 9/8/16 7,500 7,500 2 Westmoreland County PA Industrial Development Authority Revenue 4.720% 7/1/35 3,000 3,285 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.125% 7/1/30 1,500 1,662 Westmoreland County PA Municipal Authority Revenue 6.125% 7/1/17 (ETM) 660 691 Westmoreland County PA Municipal Authority Revenue 5.000% 8/15/28 (15) 2,000 2,456 Westmoreland County PA Municipal Authority Revenue 5.000% 8/15/33 9,465 11,212 Westmoreland County PA Municipal Authority Revenue 5.000% 8/15/37 7,895 9,252 Westmoreland County PA Municipal Authority Revenue 5.000% 8/15/42 (15) 2,750 3,260 Westmoreland County PA Municipal Authority Service Water Revenue 0.000% 8/15/23 (14) 5,000 4,378 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/30 2,315 2,795 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/31 2,430 2,925 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/34 1,000 1,192 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/35 4,110 4,669 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/40 4,990 5,658 Wilkes-Barre PA Finance Authority Revenue (Wilkes University Project) 5.000% 3/1/17 (Prere.) 1,315 1,344 Wilkes-Barre PA Finance Authority Revenue (Wilkes University Project) 5.000% 3/1/27 885 901 York County PA GO 5.000% 6/1/31 2,180 2,696 York County PA GO 5.000% 6/1/38 5,000 6,041 Guam (0.2%) Guam Government Business Privilege Tax Revenue 5.000% 11/15/39 4,900 5,565 Guam Power Authority Revenue 5.000% 10/1/27 1,000 1,179 Puerto Rico (0.0%) Puerto Rico Public Buildings Authority Government Facilities Revenue 5.750% 7/1/22 (ETM) 10 12 Total Tax-Exempt Municipal Bonds (Cost $3,335,799) Total Investments (100.0%) (Cost $3,335,799) Other Assets and Liabilities-Net (0.0%) 3 Net Assets (100%) 1 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2016. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2016, the aggregate value of these securities was $28,970,000, representing 0.8% of net assets. 3 Cash and securities with a value of $989,000 have been segregated as initial margin for open futures contracts. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). Pennsylvania Long-Term Tax-Exempt Fund (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). (18) SBLF (Michigan School Bond Loan Fund). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of August 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds   Futures ContractsAssets 1 16   Futures ContractsLiabilities 1   Total  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid Pennsylvania Long-Term Tax-Exempt Fund market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At August 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) Ultra Long U.S. Treasury Bond December 2016 52 9,748 (19) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At August 31, 2016, the cost of investment securities for tax purposes was $3,338,512,000. Net unrealized appreciation of investment securities for tax purposes was $274,893,000, consisting of unrealized gains of $274,940,000 on securities that had risen in value since their purchase and $47,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD PENNSYLVANIA TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 17, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD PENNSYLVANIA TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 17, 2016 VANGUARD PENNSYLVANIA TAX-FREE FUNDS /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: October 17, 2016 *By: /s/ Anne E. Robinson Anne E. Robinson, pursuant to a Power of Attorney filed on October 4, 2016, see File Number 33-32548, Incorporated by Reference.
